Fourth Court of Appeals
                                San Antonio, Texas
                                     October 15, 2014

                                   No. 04-14-00108-CV

                    IN THE INTEREST OF N.I.V.S. AND M.C.V.S.,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-20008
                       Honorable Janet P. Littlejohn, Judge Presiding


                                      ORDER
       Appellee's unopposed motion for extension of time to file brief is hereby GRANTED.
Time is extended to October 17, 2014.




                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court